Title: To Thomas Jefferson from Patrick Gibson, 1 June 1824
From: Gibson, Patrick
To: Jefferson, Thomas


Dear Sir
Richmond
1st June 1824—
It is with extreme reluctance that I am induced once more to apply to you with a view of enlisting your good offices in my behalf—I dread the very idea of presuming too much upon the friendly assistance already afforded me, and on the regard you have been pleased to express for me—The time has been when this consideration would have kept me silent but the desire of leaving at least a good education to my Children to which my own means are now inadequate, with the hope that you will rightly construe my motives, compels me again to have recourse to your friendship in obtaining for my fourth Son Patrick a Situation at West Point—he is now in his 15th year and is well spoken of by his teachers, both in regard to his general deportment, and to the progress he has made in his studies—I have obtained letters from Judges Cabell & Coalter Mr Stanard and other of my friends here—Permit me to request that to these you will enable me to add a few lines from you—Accept my best wishes for your health and happiness—Patrick Gibson